Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1-2, 4-6, and 8-13 as amended, are currently pending have been considered below. Claims 3, 7, and 14-20 as previously presented, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US 2014/0067121; hereinafter Brooks) in view of Kikkeri et al. (US 2016/0354927; hereinafter Kikkeri) and in further view of Schuster (USP 10,325,485; previously disclosed by examiner; hereinafter Schuster).
Regarding Claim 1:
Brooks discloses a system for safely operating robots in an environment, said system comprising: 
a set of heterogeneous input sensors configured to generate sensed data related to humans and robots operating within the environment…(Brooks, Para. [0012], [0023], Brooks discloses a sensor system which includes sonar sensors and cameras for detecting persons within a detection zone around the robot (i.e. sonar and cameras are heterogeneous sensors); 
one or more safety systems being executed by the respective robots, and configured to slow or stop the robots in the event of the one or more safety systems detecting a potential interaction with another robot or human (Brooks, Para. [0007], [0011], Brooks discloses a safety system configured to detect a person within the danger zone around the robot and slows or stops the robot in response); and 
at least one processor in communication with the heterogeneous input sensors (Brooks, Para [0024], Brooks discloses a processor in communication with the sensors), and configured to: 
determine a probability that a safety system will activate as a function of the sensed data generated by at least one of the heterogeneous input sensors (Brooks, Para. [0028], Fig. 3A, Brooks discloses an image based detection which identifies humans, and discriminates between various body parts, and tracks the human’s motion allowing the range near the robot to be determined and the amount of danger the person is in, with a 100% of activating the safety system when the person enters the a zone of danger).
Kikkeri, in the same field of endeavor of robotics, discloses the one or more safety systems including one or more input sensors each being different from the heterogeneous input sensors (Kikkeri, Para. [0026], Kikkeri discloses the safety system includes depth sensing cameras), generate an output signal to cause at least one of a notification to alert a human or a control command to alter planned movement of a robot to avoid activation of the safety system of the robot (Kikkeri, Para. [0030], Kikkeri discloses a visual system or audible alert system is generated as a person enters the warning zone in order to prevent the human from entering further and activating a safety system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brooks to include additional different sensors and alert a human to avoid activation of the actual safety system as disclosed by Kikkeri in order to reliably control the motion of the robot without unnecessary complexity, (Kikkeri, Para. [0016]). 
	Schuster, in the same field of endeavor of robotics, discloses the heterogeneous input sensors positioned off-board the robots (Schuster, Fig. 12, Column 27, Lines 7-40, Schuster discloses imaging sensors which monitor areas in which a potential interaction between humans and robots is expected). 
Brooks to include sensors positioned off-board the robots as disclosed by Schuster in order to detect and respond to any potential hazardous interaction between robot and human, (Schuster, Column 27, Lines 22-40).
Regarding Claim 2:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 1.
Brooks further teaches wherein the at least one processor, in being configured to determine a probability, is configured to: 
preprocess, using a plurality of classifier sub-modules with at least two being different from one another, the sensed data by one or more of the input sensors to generate preprocessed sensed data (Brooks, Para. [0025], Fig. 1, Brooks discloses a sensor-data-processing module and collision detection module which at least processes sensors readings such as motion occurring in the environment surrounding the robot before activating the safety system); 
extract features, using a plurality of classifier sub-modules with at least two being different from one another, from the preprocessed sensed data so as to generate extracted feature data (Brooks, Para. [0025], Fig. 1, Brooks discloses the sensor data is processed by various modules (Fig. 1) to calculate ranges for objects detected, determine whether objects or persons are approaching the robot, and distinguish various body parts (i.e. feature data of an image)); 
classify, using a plurality of classifier sub-modules with at least two being different from one another, the extracted feature data to generate classified risk predictions indicative of a safety system activation (Brooks, Para. [0025], Fig. 1, Brooks discloses the different modules process sensor data to determine if and when the human will enter the danger zone);
generating, using an ensemble classifier, an overall safety prediction that defines a probability of activation of a safety system in the area being monitored by the input sensors based on the classified risk predictions (Brooks, Para. [0025], Fig. 3A, Brooks discloses the processed sensor data is used to determine the proximity of the human and determine which zone the person is present in (i.e. classified risk prediction), for example the outer zone will cause the robot to slow and the inner zone will cause the robot to stop).  
Regarding Claim 3:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 2.
Brooks further teaches wherein at least a portion of the input sensors include a processor configured to preprocess the sensed data (Brooks, Para. [0025], Brooks discloses the camera captures images to detect motion, and the environment surrounding the robot).  
Regarding Claim 4:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 2.
Brooks further teaches wherein the processor is configured to pre-process the input data by utilizing the plurality of different data preprocessor sub-modules (Brooks, Para. [0025], Brooks discloses a plurality of modules for processing sensor data, such as sensor-data processing module, speed control module, a collision-detection module, etc.), and the sensed data received by the at least one of the data preprocessing sub-modules is a different format from other sensed data receive by the other data preprocessing sub-modules (Brooks, Para. [0023], [0025], Brooks discloses the collision-detection module uses data from the force sensors embedded in the robot, and the image processing uses captured images from the video cameras).  
Regarding Claim 6:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 2.
Schuster, in the same field of endeavor, discloses further comprising a safety programmable logic controller (PLC) configured to generate a safety signal to alter operation of a robot, and wherein the at least one processor is in communication with the safety PLC, and configured to utilize the safety signal to classify the sensed data (Schuster, Column 30, Line 64-Column 31, Line 8, Column 31, Lines 51-66, Schuster discloses a PLC is used in the system which determines future hazardous interactions are classified based on ranking and can include warning to a detected human entity, and altering the operation of the robot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system as disclosed by Brooks in order to include the use of a programmable logic controller to generate a safety signal as disclosed by Schuster in order for the programmable logic controller to communicate to and control various other devices such as standard or safety rated I/O modules (Schuster, Column 32, Lines 1-16).
Regarding Claim 7:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 1.
Brooks further discloses wherein the heterogeneous input sensors include optical cameras (Brooks, Para. [0023], Brooks discloses the input sensors include optical range sensors, and one or more video cameras).  
Regarding Claim 9:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 1.
Brooks further discloses wherein at least one input sensor of the set of heterogeneous input sensors is configured to preprocess, by executing a data preprocessor, the sensed data generated by the respective input sensor (Brooks, Para. [0025], Brooks discloses the camera captures images to detect motion, and the environment surrounding the robot).  
Regarding Claim 10:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 9.
Brooks further discloses wherein the at least one input sensor is further configured to extract features from the preprocessed sensed data so as to generate extracted feature data (Brooks, Para. .  
Regarding Claim 11:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 10.
Brooks further discloses wherein the at least one input sensor is further configured to classify the extracted feature data to generate risk predictions indicative of a safety system activation (Brooks, Para. [0025], Fig. 3A, Brooks discloses the processed sensor data is used to determine the proximity of the human and determine which zone the person is present in, for example the outer zone will cause the robot to slow and the inner zone will cause the robot to stop).  
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The combination of Brooks, Kikkeri, and Schuster discloses the method according to claim 13.
Brooks further discloses further comprising sensing the sensed data and preprocessing the sensed data at an input sensor prior to communicating the preprocessed sensed data to have features extracted therefrom (Brooks, Para. [0025], Brooks discloses a sensor-data-processing module which processes sensors readings such as motion occurring in the environment surrounding the robot before determining if the motion is an object or human).  
Regarding Claim 15:
the method according to claim 13.
Brooks further discloses further comprising pre-processing a first set of input data from a first input sensor different from pre-processing a second set of input data from a second input sensor (Brooks, Para. [0023], [0025], Brooks discloses the collision-detection module uses data from the force sensors embedded in the robot (second set of input data), and the image processing uses captured images from the video cameras (first set of input data)).  
Regarding Claim 17:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 
Regarding Claim 18:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 19:
The combination of Brooks, Kikkeri, and Schuster discloses the method according to claim 12.
Brooks further discloses wherein generating an output signal includes generating an output signal that causes an audible and/or illumination signal to be generated in advance of the robot encountering the human (Brooks, Para. [0009], Brooks discloses a visual or audible alert is generated as a person enters the danger zone, and also alerts the person the robot operation is slowed-down).  
Regarding Claim 20:
The combination of Brooks, Kikkeri, and Schuster discloses the method according to claim 12.
Brooks further discloses further comprising preprocessing, by an input sensor, the sensed data generated by the input sensor (Brooks, Para. [0025], Brooks discloses a sensor-data-processing module which processes sensors readings such as motion occurring in the environment surrounding the robot).
Claims 5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Kikkeri in view of Schuster and in further view of O’Sullivan et al. (US 2017/0190051; hereinafter O’Sullivan).
Regarding Claim 5:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 2.
O’Sullivan, in the same field of endeavor of robotics, discloses wherein said at least one processor, in generating an overall safety prediction, is configured to execute a Naive Bayes classifier (O’Sullivan, Para. [0045], Fig. 5, O’Sullivan discloses a Bayes classifier is used to compute the likelihood that a corresponding human in a workspace will interfere with or block the robot motion through the workspace).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brooks to execute a Naïve Bayes classifier as disclosed by O’Sullivan in order to compute the likelihood a human in a workspace will interfere with or block the robot motion through the workspace (O’Sullivan, Para. [0045]).
Regarding Claim 8:
The combination of Brooks, Kikkeri, and Schuster discloses the system according to claim 1.
O’Sullivan, in the same field of endeavor of robotics, discloses wherein the robots include mobile robots inclusive of the one or more safety systems with sensors, and wherein the one or more safety systems are configured to avoid collisions with other robots, humans, and objects by slowing or stopping the respective robots (O’Sullivan, Para. [0011-0015], O’Sullivan discloses mobile robots that move through an environment shared with humans, with the safety system configured to recognize humans in the robots path and provides safe and efficient navigation through a crowd of humans).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Brooks to include mobile O’Sullivan in order to allow the robot to alter trajectory or travel path to avoid a blocking entity (O’Sullivan, Para. [0008-0009]).
Regarding Claim 16:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664